Citation Nr: 1518008	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to basic eligibility for educational benefits under Chapter 32, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to August 1983.

This matter comes before the Board of Veterans' Appeals (the Board) from a January 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of that proceeding has been associated with the claims file.

The Board has reviewed the Veteran's education claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran had active duty military service from September 1976 to August 1983.
 
2.  The Veteran's VA Form 22-1990, Application for VA Education Benefits, was received by VA on January 7, 2013.


CONCLUSION OF LAW

The criteria for basic eligibility to VA educational assistance benefits under 38 U.S.C.A. Chapter 32 (Post-Vietnam Era Veteran's Educational Assistance Program (VEAP)) have not been met.  38 U.S.C.A. §§ 3221(a), 3222(a) (West 2014); 38 C.F.R. §§ 21.5040(a), 20.5052(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

The statutory and regulatory provisions, pertaining to VA's duty to notify and to assist, do not apply to a claim if resolution of the claim is based on statutory interpretation and the facts are not in dispute.  As the analysis will show, the outcome of this appeal turns on the Veteran's period of military service which is not in dispute; therefore, he is not entitled to the benefit sought as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claim for VA benefits.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal and suggested potential avenues for the Veteran to pursue his desired benefit.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Therefore, further discussion of the VCAA is not required. See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Legal Criteria

Chapter 32 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201 -3243 (West 2014).

Eligibility for Chapter 34 educational assistance (Vietnam Era GI Bill) was established for those veterans who (A) served for a period of more than 180 days, any part of which occurred after January 31, 1955, and before January 1, 1977, and who were discharged or released therefrom under conditions other than dishonorable; or (B) who contracted with the Armed Forces and were enlisted in or assigned to a reserve component prior to January 1, 1977, and as a result of such enlistment or assignment served on active duty for a period of more than 180 days, any part of which commenced within 12 months after January 1, 1977, and were discharged or released therefrom under conditions other than dishonorable; or (C) were discharged or released from active duty, any part of which was performed after January 31, 1955, and before January 1, 1977, or following entrance into active service from an enlistment provided for under subparagraph (b) because of a service-connected disability.  38 U.S.C.A. § 3452(a)(1) (2014).  However, by congressional action, the entire Chapter 34 program expired on December 31, 1989. See 38 U.S.C.A. § 3462(e) (2014).

With respect to Chapter 32 educational assistance, a threshold requirement is the completion of certain requisite service.  In order to be entitled to Chapter 32 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after January 1, 1977 and before July 1, 1985, but not be eligible under Chapter 34 of Title 38, U.S. Code, and must have served on at least 181 days of active duty or have been discharged from active duty for a service-connected disability.  The individual must enroll in the educational benefits program during the period of active duty and participate for at least 12 consecutive months.  A person electing to participate in the program shall agree to have a monthly deduction made from his or her military pay.  See 38 U.S.C.A. §§ 3221(a) , 3222(a); 38 C.F.R. §§ 21.5040(a), 20.5052(a) (2014).

Analysis

The evidence shows that the Veteran entered active service in September 1976 and served until August 1983 when he was discharged from service with an honorable discharge.  Given the Veteran's dates of service, he does not meet the initial eligibility requirements for Chapter 32 VEAP benefits under 38 U.S.C.A. § 3221(a) (West 2014) since he did not enter active duty as a member of the Armed Forces after January 1, 1977.  Moreover, the Veteran has not contended that he made contributions to his VEAP benefits during service.  Further, even if he had made such contributions, the ten year period to use his education benefits expired on August 27, 1993, which is ten years after his discharge from service.  38 U.S.C.A. §§ 3031(a), 3033 (West 2014).

The Board has considered alternative means by which the Veteran might be able to acquire educational benefits.  However, the Veteran's period of service has not rendered him qualified for basic Chapter 34 eligibility requirements as he did not serve on active duty for a period of more than 180 days between January 31, 1955, and January 1, 1977.  In any event, he could not be afforded Chapter 34 benefits after the December 31, 1989 termination date under the applicable statute.  

The Veteran's contentions with respect to his eligibility have been sympathetically considered, to include his statements that he was about to retire from his job in the field of law enforcement and that he desired to pursue education in the field of criminal justice or auto mechanics.  But in this case, the applicable law and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also, Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 
The Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested education benefit. 

As the disposition of this claim is based on the law and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for VA educational benefits under Chapter 32, Title 38, United States Code is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


